Citation Nr: 0713769	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-33 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
February 1973 rating decision that denied entitlement to 
service connection for a back disorder.  

2.  Entitlement to an effective date earlier than March 26, 
1998 for the grant of service connection for degenerative 
disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and February 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  The October 
2002 rating decision granted service connection for 
degenerative disc disease of the lumbar spine, evaluated as 
10 percent disabling, effective March 26, 1998.  In December 
2002 the veteran expressed disagreement with the effective 
date assigned.  

In August 2004 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  At this hearing, the veteran and 
his representative raised a claim of CUE in a February 1973 
rating decision which denied entitlement to service 
connection for a back disorder.  

In January 2005 the Board remanded the claims so that the RO 
could adjudicate the inextricably intertwined claim of CUE 
raised at the Travel Board hearing.  A February 2005 rating 
decision found that the February 1973 rating decision which 
denied service connection for a back condition was not 
clearly and unmistakably erroneous.  The veteran has 
perfected an appeal of this decision.  

In a December 2002 statement in support of claim, the veteran 
claimed service connection for right and left great toes.  It 
does not appear that this claim has been adjudicated, and it 
is referred to the RO for appropriate action.  

In February 2003 the Committee on Waivers and Compromises 
denied the veteran's claim of entitlement to a waiver of 
recovery of an overpayment of pension benefits in the amount 
of $28,186.00.  A December 2003 statement from the veteran 
appears to request readjudication of this decision.  This 
matter is also referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A February 1973 rating decision that denied service 
connection for a back disorder did not contain an undebatable 
error that was outcome determinative.  

2.  The veteran did not initiate an appeal of the February 
1973 rating decision.      

3.  In October 1980 the veteran filed a claim of entitlement 
to service connection for a low back condition and was 
informed by letter in March 1981 that his claim had been 
previously denied in February 1973, and reopening of the 
claim would require the submission of new and material 
evidence.  The veteran did not furnish any evidence regarding 
his low back condition in response to this letter.  

4.  Following the March 1981 request for evidence, the 
veteran did not make any statement regarding a claim of 
entitlement to service connection for a back condition until 
March 26, 1998.  


CONCLUSIONS OF LAW

1.  There was no CUE in the February 1973 rating decision.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2006).  

2.  An effective date earlier than March 26, 1998 for the 
grant of service connection for degenerative disc disease of 
the lumbar spine is precluded as a matter of law.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.158, 
3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA does not apply to CUE claims.  Livesay v. Principi, 
15 Vet. App. 165, 179 (2001).  

Once service connection has been established, there are no 
further duties to provide notice under the VCAA as to 
downstream questions, such as the proper effective date.  
Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 22, 
2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has previously held that a veteran claiming 
entitlement to an earlier effective date are not prejudiced 
by failure to provide VCAA notice of the laws and regulations 
governing effective dates if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  In this case, as will be discussed further below, 
the veteran's claim for an earlier effective date is being 
denied as a matter of law, thus, the veteran is not 
prejudiced by the lack of VCAA notice in regard to this 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

In any event, a June 2001 VCAA letter notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA and informed him 
where he should send any information and evidence related to 
his claim and who he could contact if he had any questions or 
needed assistance.  Further, the veteran has argued that his 
claim for an earlier effective date for the grant of service 
connection for degenerative disc disease of the lumbar spine 
is warranted based on the evidence of record.  He has not 
identified the existence of any additional evidence or argued 
that there are any developmental deficiencies in the current 
record.  The resolution of the claim turns on the application 
of relevant law and regulations governing effective dates for 
service connection to the evidence already associated with 
the claims file.  Accordingly, there is no prejudice to the 
veteran in the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993);  see 
also Mayfield.  

II.  CUE

The veteran has made an allegation of CUE in the February 
1973 rating decision which denied service connection for a 
back disorder on the basis that VA failed to find a link 
between his lower back pain at the time and an injury in 
service.  

CUE claims are based on the evidence of record and law in 
effect at the time of the challenged VA decision.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement 
(NOD); otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2006).  In this case, the veteran 
did not initiate an appeal within one year of the 
notification of the February 1973 rating decision.  
Therefore, that decision became final and will be accepted as 
correct in the absence of CUE.  

For the purposes of authorizing benefits, the reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time was 
incorrectly applied.  The error must be undebatable and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never meet the high threshold of 
CUE.  38 U.S.C.A. § 5109A; Pierce v. Principi, 240 F. 3d 1348 
(Fed. Cir. 2001); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993); Russel v. Principi, 3 Vet. App. 310 
(1992); 38 C.F.R. § 3.105(a).  

The RO based its February 1973 denial of the veteran's claim 
on the service medical records and a January 1973 VA 
examination.  Service medical records reflect that in 
September 1967 the veteran was thrown out of his seat in a 
truck when the driver hit a bump, and that he reported lower 
back pain since.  At his March 1968 separation examination, 
the veteran gave a history of recurrent back pain.  In his 
summary and elaboration, the physician noted that the veteran 
had occasional low back pain with full range of motion, and 
described this condition as "O.K. now."  Examination of the 
spine was normal.  

At VA examination in January 1973 the veteran described his 
in-service injury.  His present complaints included frequent 
low back pain, being unable to stand for long periods of 
time, and missing many days from work.  The examiner noted 
that the veteran was to receive an orthopedic exam when 
scheduled.  The February 1973 rating decision noted that the 
veteran had not been treated for his back condition after 
service.  

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996); Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  Therefore, the manner in which the RO 
evaluated the facts that the veteran had an injury in service 
with complaints of low back pain and current complaints of 
low back pain, with no evidence of treatment since service, 
cannot constitute CUE.  

In his substantive appeal the veteran contended that the 1973 
decision was a product of CUE, because his only back injury 
was the one that occurred in service, and the RO was 
therefore bound to conclude that the current back disability 
was the result of that injury.

In this regard, there was no evidence of treatment for back 
problems since service, nor was there any medical opinion 
regarding a nexus between the veteran's complaints of lower 
back pain and his in-service injury.  The Courts have 
generally held that to establish service connection, there 
must be competent evidence of a link between an in-service 
disease or injury and a current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Thus, it was not error for the RO to deny service connection 
when there was no evidence of a link between a current back 
disorder and service.  

Based on the evidence then of record and the law then in 
effect, the February 1973 rating decision was not the product 
of CUE.  38 C.F.R. § 3.105(a).  

III.  Earlier Effective Date

In January 1973 the veteran initially filed a claim for 
service connection for a back condition.  The RO issued the 
February 1973 rating decision discussed above.  A February 
1973 letter provided the veteran notice of this decision.  He 
did not file an NOD within one year of the rating decision, 
and that decision is now final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.302 (2006).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

In an October 1980 claim, the veteran again claimed service 
connection for a low back condition.  VA treatment records 
from October and November 1980 were requested by the RO and 
associated with the claims file.  The RO responded to the 
veteran by letter in March 1981, stating that the claim of 
entitlement to service connection for a low back condition 
had previously been denied and that reopening of the claim 
would require submission of new and material evidence not 
previously considered.  The letter informed the veteran that 
a doctor's statement describing the current disability was 
not considered new and material.  Although the veteran 
submitted a claim for non-service connected pension based on 
a stroke in December 1991, the veteran did not submit any 
evidence or statements regarding his back condition until 
March 26, 1998, when he requested that his claim for back 
injury be reopened.    

Because the veteran did not respond within one year of the 
March 1981 letter, his request to reopen the previously 
denied claim for service connection is found to have been 
abandoned.  Morris v. Derwinski, 1 Vet. App. 260 (1991) 
(where VA notifies a claimant of the need for further 
evidence and the claimant fails to respond within one year, 
the claim is deemed to have been abandoned); 38 C.F.R. 
§ 3.158(a).  

In the case of an abandoned claim, the effective date for a 
subsequent grant of benefits can be no earlier than the 
receipt of the reopened claim after the abandonment.  
Fleshman v. Brown, 9 Vet. App. 548 (1996) (Kramer, J. 
concurring); aff'd Fleshman v. West, 138 F. 3d 1429 (Fed. 
Cir. 1998).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on a claim reopened after a 
final adjudication, will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).

The Court has held that that, "[t]he statutory framework 
simply does not allow for the Board to reach back to the date 
of the original claim as a possible effective date for an 
award of service-connected benefits that is predicated upon a 
reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 
(2002).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  A "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  In general, "date of 
receipt" means the date on which a claim, information, or 
evidence was received in VA.  38 C.F.R. § 3.1(r).  

Any communication or action from a claimant, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  

Although correspondence from the veteran was received between 
the October 1980 abandoned claim and March 26, 1998, this 
correspondence was in reference to a claim of entitlement to 
non-service connected pension based on a stroke.  The veteran 
never expressed any intent to again seek service connection 
for a back disorder.  VA's duty to adjudicate all claims 
reasonably raised does not require VA to anticipate a claim 
for a particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service connected disability is not 
compensable in degree, receipt of report of examination or 
hospitalization by Department of Veterans Affairs or 
uniformed services will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  The date 
of outpatient or hospital examination at, or admission to, a 
VA hospital will be accepted as the date of receipt of the 
informal claim to reopen when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  38 C.F.R. 
§ 3.157(b)(1).  

The Board notes that VA examinations conducted in August 1992 
in order to evaluate the veteran's non-service connected 
pension claim include a diagnosis of lumbar disc syndrome.  
VA treatment records from June 1992 to March 1998 include 
complaints regarding and treatment for low back pain, with a 
March 18, 1998 treatment note indicating X-ray evidence of 
L4-5 and L5-S1 disc degeneration.  

Thus, although the veteran received VA treatment for his low 
back prior to March 26, 1998 the provisions of 38 C.F.R. 
§ 3.157(b) cannot provide a basis for an earlier effective 
date for service connection because service connection for a 
low back disorder was not previously denied because the 
disability was noncompensable in degree.  

Following the March 1981 letter from the RO to the veteran, 
there was no communication from the veteran regarding his 
back condition until the March 26, 1998 request to reopen 
that claim.  Because there was no timely appeal of the 
February 1973 rating decision, and the October 1980 request 
to reopen was abandoned, the appropriate effective date for 
the grant of the reopened claim could be no earlier than the 
date of its receipt.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

After consideration of all the evidence of record, the Board 
finds that it is legally precluded from granting an effective 
date earlier than March 26, 1998 for the grant of service 
connection for degenerative disc disease of the lumbar spine.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (the claim 
should be denied as a matter of law if the law, and not the 
evidence, is dispositive).  


ORDER

The claim of CUE in the February 1973 rating decision is 
denied.  

Entitlement to an effective date earlier than March 26, 1998 
for the grant of service connection for degenerative disc 
disease of the lumbar spine is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


